IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GERALD HALL, JR.,                           : No. 120 EM 2019
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
PA DEPARTMENT OF CORRECTIONS,               :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

      AND NOW, this 17th day of December, 2019, the Application for Leave to File

Original Process is GRANTED, and the “Praecipe for Writ of Habeas Corpus ad

Subjiciendum” is DENIED.